Citation Nr: 0000145	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder with depression, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
August 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in August 
1995 and March 1996.  By decision of August 1997, the Board 
remanded claims of entitlement to an increased rating for 
generalized anxiety disorder with depression and entitlement 
to a TDIU.  


REMAND

At the time of the August 1997 Board remand, the medical 
evidence of record regarding the severity of the veteran's 
service-connected psychiatric disorder was conflicting.  For 
this reason, and due to the change in criteria for evaluating 
mental disorders which became effective November 7, 1996, the 
Board remanded the case in August 1997 for evidentiary 
development.  See 61 Fed. Reg. 52,695 (1996).  In September 
1997, the veteran suffered a major stroke.  This was followed 
by a subsequent stroke in January 1999 of somewhat less 
severity.  As will be explained more fully below, the Board 
is of the opinion that more information is needed from the VA 
physician who completed a March 1999 report of examination 
regarding the veteran's psychiatric status before a decision 
can be made on the current appeal.  For this reason, a remand 
is required.

Of record at the time of the August 1997 Board remand was 
evidence from two separate VA psychiatric examinations.  In 
September 1992, the VA examiner noted that the veteran's 
insight and judgment were intact; his speech was tangential 
at times, but his thought processes were generally well 
organized with capacity for abstraction.  He displayed no 
evidence of suicidal or homicidal ideation at that time.  By 
contrast, VA examination in December 1994 revealed that the 
veteran was agitated in describing details of his life, as 
well as circumstantial and tangential.  The veteran reported 
that he had not been hospitalized for his psychiatric 
symptoms since service.  He denied any homicidal, suicidal or 
psychotic ideation.  The VA examiner concluded that the 
veteran had poor insight and judgment.  Results on the Beck 
Depression Inventory were reported to be consistent with mild 
to moderate depression.  Despite the differing descriptions 
regarding the veteran's insight and judgment, the veteran's 
Global Assessment of Functioning (GAF) score on both VA 
examinations was 55.

Private treatment records for the period from February 1994 
through May 1996 variously noted bizarre thinking, somatic 
preoccupation, paranoid thinking, and suspicion of others.  
By letter of October 1994, D. Skamas, M.D., the veteran's 
private psychiatrist, indicated that the veteran was totally 
incapacitated due to psychoneurotic symptoms which bordered 
on gross repudiation of reality with disturbed thought or 
behavioral processes and resulted in a profound retreat from 
mature behavior.  He further commented that the veteran was 
demonstrably unable to obtain or retain employment as a 
result of his psychiatric disorder.

Pursuant to the August 1997 Board remand, a social and 
industrial survey was conducted in June 1998.  The veteran 
came to the interview in a wheelchair and was accompanied by 
his wife and his son who served as the primary informants.  
The veteran was nonverbal during the course of the interview.  
It was indicated that the veteran had suffered a stroke in 
September 1997 which left him in need of a feeding tube, 
incontinent, paralyzed on the left side and in a wheelchair.  
As a result of the stroke, the veteran had reportedly lost 
his short-term memory.  The veteran's wife and son indicated 
that the veteran had worked as a car salesman until 1980, at 
which time he began work as a part-time bus driver.  The 
veteran's wife and son were unable to provide much 
information as they stated that the veteran was very 
secretive and kept information to himself.  They were unable 
to identify any current symptomatology.

The veteran was subsequently seen for a VA psychiatric 
examination in March 1999.  Once again, the veteran was 
brought to the examination by his wife and son.  He remained 
nonverbal and unable to answer any questions.  It was noted 
that the veteran simply stared at the examiner and babbled.  
He was neat and clean in appearance, but he was clearly not 
oriented and his short and long-term memory was impaired.  
Following a review of the claims folder, the VA examiner 
noted that that veteran was on a regimen of Zoloft which had 
helped control his agitation.  The veteran's son indicated 
that, prior to the 1997 stroke, the veteran had been angry 
and hostile and unable to talk about his service experiences.  
He had been totally unable to describe anything at all since 
his major stroke in September 1997 and a second smaller 
stroke in January 1999.  The VA examiner indicated that no 
psychological tests could be conducted due to the veteran's 
lack of orientation and lack of lucidity.  The diagnoses 
included the following: "Axis I.  organic brain syndrome; 
organic mood disorder; generalized anxiety disorder with 
depression, by history.  Axis II. Deferred. . . Axis IV.  His 
stressors for his posttraumatic stress disorder symptoms were 
his service experiences.  His stressors for his organicity 
are the strokes.  Axis V.  GAF = 38.  This is a man who is 
unable to be employed in any fashion.  He is at this point 
not competent to handle VA funds. . ."

The findings of the VA examiner are incomplete.  There is an 
implication in what was reported that the veteran's 
disability and inability to work are due to non-service-
connected stroke residuals and not to his service-connected 
psychiatric disorder, which was noted by history only.  
Further, while the VA examiner concluded that the veteran was 
unemployable, he does not identify the reason for the 
veteran's inability to work, whether it was the result of his 
service-connected psychiatric disorder or manifestations of 
his non-service-connected stroke residuals.  Given the lack 
of explicitness on these points, the Board is of the opinion 
that further clarification is needed prior to a final 
decision in this case.

As such, the case is REMANDED to the RO for the following 
actions:

1.  The RO should forward the entire 
claims folder, including this remand, to 
the VA examiner who conducted the March 
1999 VA psychiatric examination.  With 
respect to his findings contained in the 
March 1999 report of examination, the VA 
examiner should respond to the following:  
(a) identify with specificity and 
disassociate, if possible, the symptoms 
of the veteran's service-connected 
disorder from symptoms related to his 
non-service-connected stroke residuals; 
(b) comment as to the degree to which the 
psychiatric symptoms attributable only to 
the service-connected generalized anxiety 
disorder with depression affect the 
veteran's ability to establish and 
maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which those 
psychiatric symptoms result in a 
reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  Massey v. 
Brown, 7 Vet.App. 204 (1994); (c) with 
respect to the conclusion that the 
veteran is currently unable to be 
employed in any fashion, identify the 
specific reason for such unemployability, 
i.e., whether it is due solely to the 
veteran's service-connected psychiatric 
disorder or whether it is due to the non-
service-connected stroke residuals.  If 
it is not possible to disassociate 
symptoms of the veteran's non-service-
connected stroke residuals from his 
service-connected generalized anxiety 
disorder with depression, the examiner 
should so state.

2.  Following completion of the 
foregoing, the RO should undertake any 
additional development suggested by the 
examiner's opinion.  Thereafter, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


